598 F.3d 1259 (2010)
David W. CORBITT, Alexander J. Raya, Jr., Plaintiffs-Appellants,
v.
HOME DEPOT U.S.A., INC., Defendant-Appellee.
No. 08-12199.
United States Court of Appeals, Eleventh Circuit.
March 10, 2010.
Edward Gordon Hawkins, Hawkins Law Firm, LLC, Mobile, AL, Jeffrey W. Bennitt, Jeff W. Bennitt & Assoc., LLC, Birmingham, AL, for Plaintiffs-Appellants.
Joseph F. Lavigne, Jones Walker Law Firm, New Orleans, LA, Cornelius R. Heusel, Jones Walker, New Orleans, LA, for Defendant-Appellee.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.